Citation Nr: 0031899	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts





THE ISSUE

Entitlement to service connection for hearing loss.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION


The veteran had active service from November 1967 to March 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in February 1997 that denied the claimed benefits.  



FINDING OF FACT

The medical evidence shows that the veteran does not 
currently have a hearing loss disability.  



CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records do not contain the report of an 
examination at the time of the veteran's separation from 
service.  Those records are otherwise completely negative for 
any ear or hearing complaints or pertinent abnormal clinical 
findings.  The DD Form 214 indicates that the veteran's 
military occupational specialty was as a security policeman.  
The form also shows that he served in Vietnam.  On 
audiological evaluation prior to his enlistment in May 1967, 
however, pure tone thresholds, in decibels, were as follows:



HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
-10
-10
-
-
0
Left
-10
-10
-10
-
5


Private audiometric evaluations in April 1995 and August 1996 
showed pure tone thresholds that ranged from 0 decibels to 20 
decibels at all frequencies from 500 Hertz to 4,000 Hertz in 
each ear, except for one threshold of 30 decibels in the left 
ear at 4,000 Hertz.  The data on those two examinations at 
6,000 and 8,000 Hertz showed pure tone thresholds ranging 
from 60 to 85 decibels.  The August 1996 examiner indicated 
that the findings represented borderline or high frequency 
hearing loss.  


On a VA audiological evaluation in June 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
10
5
20
15
Left
5
0
5
15
25


Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear and of  96 percentage in the 
left ear.  The audiologist indicated that the veteran's 
hearing was within normal limits.  


The reports of additional private audiometric examinations in 
July 1997 and February 1999 consist primarily of graphical 
representations of the data that were obtained which the 
Board cannot interpret.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995). The July 1997 report does show speech 
discrimination scores of 96 percent in each ear.  The 
February 1999 report indicates that speech discrimination 
scores of 100 percent for the right ear and 96 percent for 
the left ear were obtained.  Further, the February 1999 
audiologist commented that that test showed significant high 
frequency hearing loss in the left ear at 4,000-8,000 Hertz 
and at 8,000 Hertz in the right ear.  The examiner also 
stated that the veteran's hearing loss could be attributed to 
acoustic trauma during service.  


On VA audiological evaluation in March 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
15
5
10
15
15
Left
5
10
10
20
30


Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 94 percent in the left 
ear.  


The veteran has contended that he sustained ear damage during 
service due to exposure to jet engine noise (without being 
allowed to wear hearing protection), small arms fire, and 
machine gunfire, as well as noise as a result of his duties 
as an armored personnel carrier driver.  He has also 
indicated that, while on leave in December 1969 and January 
1970, he was treated for severe ear pain and an inner ear 
infection.  


Analysis 

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000.  That law substantially revised VA's 
duty to assist claimants for VA benefits.  It also included 
an enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate the 
claim.  In this case, the Board has previously Remanded the 
case specifically to advise the veteran of the type of 
evidence that would aid in substantiating his claim, pursuant 
to Robinette v. Brown, 8 Vet. App. 69, 80 (1995), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
subsequently again Remanded the case to obtain a VA 
audiometric evaluation, including an opinion as to the 
etiology of any hearing loss found.  Pursuant to the above 
Remands, the veteran submitted additional private medical 
evidence and the requested VA examination and opinion were 
obtained.  Further, the veteran has not identified any 
unobtained evidence that might aid his claim.  Accordingly, 
the Board now finds that VA's duties set forth in the 
Veterans Claims Assistance Act of 2000 have been fully 
satisfied.  

The Veterans Claims Assistance Act of 2000 also eliminated 
the previous statutory threshold requirement that a claimant 
submit a well grounded claim.  The Board notes that the RO 
denied service connection for hearing loss on the basis that 
the veteran's claim was not well grounded.  Caselaw developed 
over the past several years had established that the "well 
groundedness" threshold was very low.  Thus, even if the RO 
had considered the veteran's claim without regard to well 
groundedness, it would still necessarily have determined that 
the evidence was insufficient to grant service connection, 
since, as it found, the claim did not even meet the well 
groundedness threshold.  Therefore, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim on the merits, without regard to well groundedness.  


Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (2000).


For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  


The veteran has claimed that he has developed hearing loss as 
a result of his exposure to noise from various sources during 
service.  In addition, at least one post-service audiologist 
has stated that the veteran has high frequency hearing loss 
that is due to the in-service noise exposure that he has 
described.  However, the Board need not decide whether or not 
the veteran did, in fact, sustain a pertinent injury or 
disease in service, since, as will be discussed, he does not 
currently have hearing loss for VA purposes.  

The record contains the reports of several audiometric 
evaluations, both VA and private, between 1995 and 2000.  
While private examiners have indicated that the audiometric 
findings in 1997 and 1999 reflected either borderline hearing 
loss or significant high frequency hearing loss, none of the 
audiometric findings on any of the private and VA 
examinations since 1995 meet the criteria for hearing loss 
disability as defined by § 3.385.  Although elevated pure 
tone thresholds may have been demonstrated at frequencies 
above 4,000 Hertz on some examinations, data at those 
frequencies are not used in establishing service connection.  


The fact remains that the audiometric data that have been 
obtained on several private and VA examinations have not 
demonstrated that the veteran has hearing loss in either ear 
that meets the regulatory criteria for a current hearing loss 
disability.  As noted above, service connection requires that 
there be a current disability.  Lacking such a disability, 
service connection is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, service connection for hearing loss must be 
denied.  



ORDER

Service connection for hearing loss must be denied.  


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


